Citation Nr: 0631863	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for 
acromioclavicular separation of the left shoulder, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel

INTRODUCTION

The veteran had active service from March 1971 through 
January 1973, and from December 1974 through December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  By rating decision of October 
18, 2005, the RO increased the evaluation of the disorder at 
issue to 10 percent from July 19, 2001, and further 
increased the evaluation to 20 percent from February 14, 
2005.  The case is now before the Board for appellate 
review.


FINDINGS OF FACT

The veteran has withdrawn his claim seeking entitlement to 
an increased initial rating for acromioclavicular separation 
of the left shoulder.


CONCLUSION OF LAW

The appeal of the issue of entitlement to an increased 
initial rating for acromioclavicular separation of the left 
shoulder is dismissed.  38 U.S.C.A. § 7105 (West 2005); 38 
C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2005 rating decision, the RO granted a 20 
percent rating for the veteran's shoulder disability.  In 
January 2006, the veteran filed a written statement 
indicating that if the RO granted a 20 percent rating, then 
he wished to "accept this decision."  He further stated that 
"this should terminate the appeal on this issue."  Thus, by 
way of his January 2006 statement, the veteran withdrew the 
issue on appeal.  38 C.F.R. § 20.204 provides for the 
withdrawal of an appeal to the Board by the submission of a 
written request to that effect at any time before the Board 
promulgates a final decision on the matter in question.  As 
the claim has been withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determination that had been previously appealed.  Dismissal 
of the appeal is the appropriate action.  See 38 U.S.C.A. § 
7105(d).  VA's duties to notify and assist the veteran have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive.  Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

The appeal of the claim for entitlement to an increased 
initial rating for acromioclavicular separation of the left 
shoulder is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


